DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (“Stephenson” hereinafter) (US PN 4,350,299) in view of Eberhardt et al. (“Eberhardt” hereinafter) (US PN 3,428,224).
Regarding claims 1-3, Stephenson teaches a device (figure 1) attachable to an aerosol spray can  (item 10, figure 1) containing pressurized liquid, said can having a valve stem (item 22, figure 3) that releases said pressurized liquid from said can through said valve stem when said valve stem is pressed, and a raised lip (item 18, figure 3) surrounding said valve stem, comprising: 
a snap on cap (item 14, figure 1) that removably sealingly snaps onto said lip having a channel (item 38, figure 3) that is positioned over said valve stem when said cap is snapped onto said lip; 
an internal ridge (item 36, figure 3) in said channel that presses said valve stem without blocking said channel when said cap is snapped onto said lip; 
an outlet mounted on said tube end;
a flexible tube (item 16, figure 3) having a proximal end, a distal end, a length and a diameter, said proximal end being removably sealingly attached to said outlet of the cap (figure 3, through ferrule 42);
an outlet (figure 3) mounted on said tube end;
an actuator (item 12, figure 1) with a barbed inlet (through ferrule 42 and nut 44, figure 5) having a distal spray nozzle (items 56, 58, figure 1) providing a desired spray pattern, wherein said distal end of said tube is removably sealingly attached to said barbed inlet (figure 5), whereby said distal nozzle and said barbed inlet are in fluid communication with said tube; 
wherein said actuator and said distal spray nozzle can be placed at any desired location allowed by said length of said flexible tube, at any desired orientation, while keeping said can in a substantially upright position to maximize continuous spraying (figure 1), 
whereby when said cap is snapped onto said lip, said ridge presses down on said valve stem, and said pressurized liquid flows through said channel, said outlet and said tube to said actuator (figure 3, column 5, lines 37-48); 
whereby, when said actuator is actuated, said pressurized liquid flows through said actuator and said distal spray nozzle, and said pressurized liquid is sprayed in said desired spray pattern at said desired location in said desired orientation (column 5, lines 59:68- column 6, lines 1-31);
wherein when said cap is removed from said lip, said valve stem is released to stop said flow of pressurized liquid through said valve stem.
Stephenson teaches a one-way valve (item 60, figures 5-9) in the nozzle wand wherein pressurized liquid can flow from the flexible tube to the nozzle outlet when the valve assembly is activated but the flow is stopped when the valve assembly is deactivated (column 6, lines 4-31). Stephenson is silent to having another one-way valve at the cap end disposed between the snap-on cap and the flexible tube. Stephenson is also silent to having a barbed structure between the one-way valve and the flexible tube and between the flexible tube and the actuator.
Eberhardt teaches another snap-on cap (item 4, figure 4) with a one-way valve (item 15, figure 3) disposed with a barbed structure (item 15, figure 4) between a flexible tube (item 12, figure 1) and an actuator nozzle (item 19, figure 3) to open the valve to permit the fluid to flow to the dispensing nozzle and close the valve to prevent the fluid to flow from the nozzle. Here, the one-way valve would prevent liquid from backflowing when the valve is closed and but allow fluid to dispense when the valve is open (column 2, lines 27-47). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a second one-way valve between the snap-on cap and the flexible tube to provide a means for permitting fluid flow in one direction but block the flow in the opposite direction in the invention of Stephenson as taught by Eberhardt. Stephenson already teaches the one-way valve at the actuator end and adding another valve in a different location would be obvious. It has been held that mere duplication of the essential working parts and rearranging parts of an invention involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
	Furthermore, it would be obvious to provide barbed structures at the end of the one-way valve and the actuator end to connect them to the two ends of the flexible tube because such barbed structures are common in the art and are effective at forming a tight seal between hard components and softer flexible tubes. 
Regarding claims 4 and 5, Stephenson as modified by Eberhardt would teach said one-way valve and said outlet are connected at said tube end and said cap and said one-way valve and said cap are connected at said cap end. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the one-way valve and the outlet and the one-way valve and the cap into a single part because  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (See MPEP § 2144.04 (V)).
	Regarding claim 6, Stephenson teaches that said actuator and said distal spray nozzle are integrally formed (figure 1, actuator 12 and nozzle 56 are integrally formed).
	Regarding claims 7-10, Stephenson teaches that the flexible tube comprises a length and a diameter as shown in the figures but does not explicitly teach that the length of the tube is between 3 to 5 ft and the said diameter is between 1.5 to 4 mm. However, such dimensions of diameter and length are obvious to figure out through routine experimentation. 
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the flexible tube with a length between 3 to 5 ft and a diameter between 1.5 to 4 mm or whatever form or shape was desired or expedient. Such a modification would have involved a mere change in the size of a component because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (See MPEP § 2144.04 (IV)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to flexible tube attached to an aerosol container and an actuator mechanism to dispenser the substance of the aerosol container with ease: US PN 3,305,144, US PN 3,650,438, US PN 4,895,280, and US PN 5,110,231.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754